DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substance of Interview
During the telephone interview conducted on September 13 2021, the Office discussed with Applicant's representative, Aly Z. Dossa, the proposed claim amendments that appears in the Examiner’s amendment. Agreement was reached on September 13 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 is in compliance with the provisions of 37 CFR 1.97


Allowable Subject Matter
Claims 1-5, 8-12, 15-20 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this Examiner’s amendment for claim 1 was given in a telephone interview with Aly Z. Dossa on September 13, 2021.

Claim 1 has been amended as follows:

1. (Currently Amended) An asset, comprising: 
a physical computing resource directly used by a virtual entity; and 
a resource manager circuit programmed to: 
prior to disconnecting the virtual entity: 
making an identification that the physical computing resource is directly used by the virtual entity; 
notifying an out-of-band manager of a direct use requirement for the physical computing resource based on the identification; 
disconnect the virtual entity from the physical computing resource during a low resource consumption reboot of the asset until the low resource consumption reboot of the asset is complete; and 
directly connect the virtual entity to the physical computing resource after the low resource consumption reboot of the asset by: 
making a second identification, using the out-of-band manager, of the direct use requirement; and 

sending, using the out-of-band manager, a direct connection request to the physical computing resource for the virtual entity to cause the physical computing resource to enter a connected state that enables the virtual entity to directly connect to the physical computing resource; and 
modifying a new virtual interface generated by the low resource consumption reboot to enable direct use of the physical computing resource by the virtual entity.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov